DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 10/19/2022.
Claims 1, 5, 6, 8-11, 14, 15 and 18-20 have been amended; claims 3, 4, 16, 17 have been canceled; and new claims 21-24 have been added. Thus, claims 1, 2, 5-15 and 18-24 are currently pending in this application.

Claim Objection
4.	Claims 20 is objected to due to the following discrepancy: the term “based on”, in the first line of the last paragraph of the claim, appears to be inadvertently omitted. Appropriate correction is required (e.g. --generating, based on the at least one first structured sequence and the second structured sequence, an evaluation result of the diagnostic result--). 

Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 2, 5-15 and 18-24 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1,15 and 20,  the following claimed limitations recite an abstract idea: 
receiving a training request by a user; in response to the training request, obtaining a medical image from [a] training material for training the user and a reference diagnostic result with respect to the medical image; [provide] the medical image to the user; receiving a diagnostic result with respect to the medical image inputted by the user; generating, using a word embedding technique, a first vector representing the diagnostic result and a second vector representing the reference diagnostic result; determining, based on the first vector, at least one first structured sequence, each of the at least one first structured sequence including a first anatomical structure, a first feature of the first anatomical structure, and a first feature value of the first feature recorded in the diagnostic result; determining, based on the second vector, at least one second structured sequence, each of the at least one second structured sequence including a second anatomical structure, a second feature of the second anatomical structure, and a second feature value of the second feature recorded in the reference diagnostic result; and generating, based on the at least one first structured sequence and the second structured sequence, an evaluation result of the diagnostic result.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, wherein a user is provided with training regarding making a diagnosis using a medical image. Similarly, the claims also correspond to an evaluation process, wherein the user’s answers (diagnostic result) related to the medical image are evaluated using a reference diagnostic result, etc.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements, wherein computer elements, including servers (a first and a second servers) and a user terminal are utilized to facilitate the recited functions with respect to: transmitting training material (e.g. first server configured for transmitting training material to a second server); enabling user interaction, including receiving input (receiving, from a user terminal, a training request inputted by a user); obtaining a medical image and a reference-diagnostic-result (e.g. obtaining a medical image from the training material received from the at least one first server for training the user and a reference diagnostic result with respect to the medical image); transmitting data (e.g. transmitting the medical image to the user terminal); receiving a diagnostic-result from the user (e.g. receiving, from the user terminal, a diagnostic result with respect to the medical image inputted by the user); generating a first vector and a second vector (e.g. generating, using a word embedding technique, a first vector representing the diagnostic result and a second vector representing the reference diagnostic result); determining, based on the first/second vector, attributes corresponding to the diagnostic-result/reference-diagnostic-result (“determining. based on the first vector. at least one first structured sequence, each of the at least one first structured sequence including a first anatomical structure . . . determining. based on the second vector, at least one second structured sequence, each of the at least one second structured sequence including a second anatomical structure . . .”); generating an evaluation result (generating, based on the at least one first structured sequence and the second structured sequence, an evaluation result of the diagnostic result), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) using one or more algorithms; generating one or more results/outputs, etc.). Thus, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth to note that the utilization of the conventional computer/Internet technology to facilitate learning, including the process of generating a performance result for a user based on the evaluation of the user’s response(s) related to an 
assessment(s) that involves one or more medical images, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0159433; US 2011/0311116; US 2003/0061070; US 2004/0064298).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2, 5-14, 18, 19 and 21-24). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. none of the current claims implements an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed  on 10/19/2022). However, the arguments are not persuasive. 
(a)	Applicant argues, 
Claims 1-20 stand rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to a judicial exception . . . 
(1) The Office Action alleges that the claims are directed to abstract ideas, specifically corresponding to certain methods of organizing human activity or mental processes . . . 
MPEP § 2106.04(a)(2) recites "the phrase 'methods of organizing human activity' is used to describe concepts relating to: commercial or legal interactions . . . 
MPEP § 2106.04(a)(2) recites "the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions . . . 
The claimed invention is directed to a specific system for automatically managing training material and providing remote medical diagnosis training. Applicant respectfully submits that such  a system is not similar to any one of the examples set forth in MPEP… although the system for automatically managing training material and providing remote medical diagnosis training may be included or used in managing personal activity, for example, in medical training or teaching, the system for automatically managing training material and providing remote medical diagnosis training itself is not a human activity or personal behavior . . . 
(2) In Alice Corp. v. CLS Bank Int'/, the Supreme Court made clear that to establish a judicial exception, the alleged abstract idea must be "fundamental . . . the alleged abstract idea was not a judicial exception because it was not "fundamental." 
The Office Action asserts that the claims are directed to the abstract idea of mental processes and certain methods of organizing human activity . . . 
Amended claim 1 is directed to a specific system comprising "a second server  communicatively connected to at least one first server and at least one user terminal . . .generating, based on the at least one first structured sequence and the second structured sequence, an evaluation result of the diagnostic result." These features are not abstract. 
Applicant also respectfully submits that these various features, as a whole, cannot be performed only in the mind, or with generic computer components. For example, the claimed invention involves interactions and communications between the second server, the at least one first server, the at least one user terminal, making the actions recited herein impossible to be performed mentally . . .
However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, while referring to the MPEP to identify activities that correspond to the group certain methods of organizing human activity, Applicant appears to omit one of the activities, namely managing personal behavior, which includes teaching; see the MPEP 2106.04(a)(2)(II)(C). It is evident from the MPEP that the abstract idea group, certain methods of organizing human activity, is not limited merely to activities that involve fundamental economic practices or commercial/legal interactions.  
In addition, the crux of the current clamed invention is directed training, such as medical diagnosis training; and therefore, the current claims indeed corresponds to one of the activities under the group certain methods of organizing human activity. Particularly, the current claims recite a system/method for medical diagnosis training, wherein: 
a training request is received from a user; 
a medical image and a reference diagnostic result is obtained in response to the above request; 
the medical image is transmitted/presented to the user; 
a diagnostic result inputted by the user is received;
the received diagnostic result is evaluated using an algorithm(s) (“generating, using a word embedding technique, a first vector representing the diagnostic result and a second vector representing the reference diagnostic result . . . and a second feature value of the second feature recorded in the reference diagnostic result”);
an evaluation result of the diagnosis result is generated.  
Thus, it is evident from the observation above that the training/teaching aspect is fundamental to the current claimed invention. Although the claims recite computer elements (e.g. a first server, a second server, a user terminal, etc.), the claimed computer elements are utilized merely as a tool to facilitate the above training/teaching process. Particularly, when each claim is considered as a whole, the claimed computer elements fail to integrate the abstract idea into a practical application (i.e. none of the claims implements an element—or a combination of elements—that provides an improvement over the relevant existing technology). Accordingly, the current claims are directed to an abstract idea. 
Similarly, the current claims are also directed the group mental processes. This is evident based on the limitations that recite an evaluation process. Particularly, once the answer-key (the reference diagnostic result) and the user’s answer (the diagnostic-result inputted by the user) are collected, one or more algorithms are used to evaluate the user’s answer (“generating, using a word embedding technique, a first vector representing the diagnostic result . . . and a second feature value of the second feature recorded in the reference diagnostic result”). Of course, a result (an evaluation result of the diagnosis result) is also generated based on the above evaluation. 
The observation above confirms that the claimed invention is also directed to the group mental processes, such as an evaluation or judgment. It is also worth to note that the claimed process can be performed by a human mentally or using a pen and paper. Particularly, while excluding the computer elements, a human—such as a teacher—can perform the clamed process using a pen and paper as follows (e.g. see claim 1): 


the teacher receives a request from the user/student regarding a training; 
the teacher obtains, using a pen and paper, a medical image from a training material (e.g. a course book, etc.) and an answer-key (a reference diagnostic result); 
the teacher then sends/presents the medical image to the student; and wherein the student provides, using a pen and paper, one more answers related to the medical image (a diagnostic result related to the medical image);
the teacher collects the student’s response; 
the teacher formulates, using a pen and paper, one or more techniques for evaluating the student’s response (“generating, using a word embedding technique, a first vector representing the diagnostic result and a second vector representing the reference diagnostic result . . . and a second feature value of the second feature recorded in the reference diagnostic result”); 
the teacher then generates, using a pen and paper, a result (an evaluation result of the diagnosis result) based on the evaluation above, etc. 
The test above also confirms that claimed abstract idea is indeed fundamental to the claimed invention. Of course, the above test further demonstrates that the claimed invention is directed to the group mental processes (e.g. an evaluation process that a human can perform mentally and/or using a pen and paper). Consequently, Applicant’s arguments are not persuasive.
Secondly, Applicant is relying on the claimed conventional computer elements to challenge the findings established under section §101. For instance, while referring to claimed conventional computer elements (see pages 19-20 of the argument), Applicant asserts that “the claimed invention involves interactions and communications between the second server, the at least one first server, the at least one user terminal, making the actions recited herein impossible to be performed mentally . . . . the word embedding technique to determine the first and second vectors (e.g., word vectors), the determination of the first and second structured sequences also add the complexity of the entire process, making the actions herein recited impossible to perform by the mind manually” (emphasis added). 
However, when applying the eligibility test (e.g. the test to determine whether the claimed process can be performed mentally or using a pen and paper), the claimed computer elements are excluded in order to determine whether a human can perform the crux of the claimed process mentally (or using a pen and paper). This is because the purpose of the test is to determine whether or not the clamed computer elements impose meaningful limits on practicing the claimed abstract idea. The exemplary analysis presented above already demonstrates that a human—such as a teacher—can perform the claimed process mentally or using a pen and paper; and therefore, none of the claimed computer elements, alone or in combination, imposes meaningful limits on practicing the abstract idea. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’);  Also see Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).

In addition, the complexity of the data manipulation process, which the conventional computer is performing, does not necessarily indicate a practical integration of the abstract idea. For instance, it may take the teacher several hours to generate, using a pen and paper, one or more of the claimed vectors (“generating, using a word embedding technique, a first vector representing the diagnostic result and a second vector representing the reference diagnostic result . . . and a second feature value of the second feature recorded in the reference diagnostic result”). In contrast, it may take just a few seconds to generate the vectors using a computer. However, this does not necessarily mean that the computer is integrating the abstract idea into a practical application; rather, it merely means that the computer is utilized—as a tool—to facilitate the routine data manipulation process. Thus, when each of the claims is considered as a whole, none of the computer elements—alone or in combination—imposes meaningful limits on practicing the abstract idea. Of course, given the conventional and generic arrangement of the claimed computer elements, the claims fail to amount to “significantly more” than an abstract idea. Consequently, Applicant’s arguments are not persuasive. 
(b)	Applicant further argues,       
Further, Applicant's claims are directed to a specific, tangible implementation which does not monopolize any abstract idea. The Supreme Court in Alice explained that the exclusionary principle excluding abstract ideas from patent-eligible subject matter is driven by a concern of preemption . . . 
In addition, Applicant respectfully asserts that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application . . .
The Office Action notes that "the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea." Office Action, page 3. However, Applicant notes that the standard of "incorporated into practical application" does not specifically require that the claimed invention employs special computers or other electronic devices; the main focus of the "practical application" criterion is to incorporate the claimed invention into a specific real-life task for a specific technical purpose, thereby preventing overbroad protection based on abstract ideas . . . 
Conventionally, some large hospitals organize training activities regularly to train medical personnel on-site, or medical personnel usually are trained through a remote video training, for example, by watching a teaching video (e.g., a recorded video, a live video) . . .  
The amended claim 1 relates to the practical application for medical diagnosis training. To achieve this goal, amended claim 1 constructs an advanced system by reciting features that are directed to solving a specific technical problem with technical solutions. In particular, amended claim 1 points to specific details of a system including a second server configured to receive and manage training material received from at least one first server . . . 
As discussed above, Applicant's claims are not directed to an abstract idea. Thus, the "significantly more" inquiry under the Alice test does not even apply to Applicant's claims . . . 
M.P.E.P. § 2106.05 sets forth a number of examples that "the courts have found to qualify as 'significantly more' when recited in a claim . . . 
The claimed invention meets the improvements to another technology requirement. For example, the amended claim 1 recites a combination of the elements including a second server communicatively connected to at least one first server and at least one user terminal, a word embedding technique . . . 
For example, by using the second server, training materials generated in different organizations (e.g., various hospitals) can be gathered, thereby achieving centralized management of training material. In addition, remote and automatic medical diagnosis training based on plenty of training material can be provided for the user . . .


However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, the test for eligibility is not limited merely to the issue of preemption. Although the Supreme Court has described the concern driving the judicial exceptions as preemption, the courts do not use preemption as a stand‐alone test for eligibility. Also see MPEP 2106.04(I), emphasis added), 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").

Thus, Applicant’s assertion directed to preemption, “there are numerous ways to use or implement the alleged abstract ideas”, is certainly not persuasive. It is also noted that Applicant is misconstruing the claimed abstract  idea. For instance, Applicant appears to assume that the claimed abstract idea is limited merely to the limitation, “generating the evaluation result of the diagnostic result”. However, as quite evident from the office-action, the claimed abstract idea is not limited merely to the above limitation. Applicant is advised to consult the limitations identified under prong-one of the Step 2A analysis. Applicant also fails to identify the alleged improvement (if any) that the “claimed combination of elements” is considered to provide despite asserting that “significant elements of the claimed invention . . . embody the improvements obtained by the claimed combination of elements”.    
Applicant further asserts that the current claimed invention integrates the judicial exception int to a practical application; however, Applicant still fails to identify an element—or a combination of elements—that is considered to provide an improvement over the relevant existing technology. Note that a claim is considered to integrate an abstract idea into a practical application when the claimed additional elements, alone or in combination, provides an improvement over the relevant existing technology. In the 
instant case, when each of the current claims is considered as a whole, none of the additional elements—alone or in combination—provides an improvement over the relevant existing technology. Instead, the additional elements are utilized merely as a tool to facilitate the claimed abstract idea.  Consequently, unlike Applicant’s assertion, none of the claims integrates the abstract idea into a practical application.  
Secondly, Applicant appears to misconstrue the test for determining a practical integration of an abstract idea. Applicant asserts, “the standard of ‘incorporated into practical application’ does not specifically require that the claimed invention employs special computers or other electronic devices; the main focus of the ‘practical application’ criterion is to incorporate the claimed invention into a specific real-life task for a specific technical purpose . . .” (emphasis added). However, unlike Applicant’s assertion, the Office’s analysis does not necessarily require the employment of “special computers or other electronic devices” in order to show a practical integration. This is because a given claim may integrate an abstract idea into a practical application without necessarily employing special computers or electronic devices. For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. See, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492,1500-01 (Fed. Cir. 2011). 
Accordingly, the analysis presented under prong-two (Step 2a) is denoting the fact the additional elements, which Applicant is currently claiming, fail to provide an improvement over the relevant existing technology. This is because the claimed additional elements are used merely as a tool to facilitate the claimed abstract idea.
As a consequence, each claim as a whole fails to integrate the claimed abstract idea into a practical application. Thus, Applicant’s arguments in this regard are also not persuasive.  
In addition, Applicant’s assumptions directed to the conventional technology are also not persuasive. Applicant asserts, “[c]onventionally, some large hospitals organize training activities regularly to train medical personnel on-site  or medical personnel usually are trained through a remote video training, for example, by watching a teaching video (e.g., a recorded video, a live video) . . . these conventional training approaches normally use the same or similar training material to train medical personnel with different professional levels which lacks pertinence and has a poor training result” (emphasis added). 
However, the conventional training is certainly not limited merely to an on-site trainings and/or remote video trainings. Instead, it also encompasses automated trainings where a computer system is utilized—as a tool—to provide: (i) textual and/or audio/visual training materials to a trainee; (ii) evaluate the performance of the trainee by proving one or more assessments/tests, (iii) generate one or more performance results, etc. In fact, the office-action already cites some exemplary references, which describe exemplary implementations of the conventional computer and/or Internet technology—as a tool—to provide trainings. For instance, Graham (US 2010/0159433), which was published about 10-years prior to the current invention, describes a conventional system that provides trainings to a student, including an assessment that involves one more medical images ([0026]). This conventional system also allows the student to remotely access—over the conventional communication network—the trainings, including one or more assessment items ([0064]); and wherein the system generates one or more performance results based on the evaluation of the student’s responses ([0084]).
Similarly, Kelly (US 2003/0061070), which was published more than 15 years prior to the current invention, also describes a conventional system that allows a student to remotely access—over the conventional communication network—medical training materials ([0001]; [0004]). This system provides the student with trainings regrading medical diagnostic procedures, including an assessment material that involves one or more medical images ([0021] to [0023]); and wherein the system further automatically generates one or more performance results based on the evaluation of the student’s response to one or more assessments ([0032]).  
Of course, additional references are also cited that further confirm the fact that the use of the conventional computer/Internet technology—as a tool—to provide trainings to a user(s), etc., is a routine, well-known and conventional activity in the art. The observations above demonstrate that Applicant’s arguments are not persuasive since Applicant is misconstruing the conventional technology as a new or an unconventional technology. 
Applicant is also making assumptions about the cost associated with instructor based trainings, and/or the shortcomings of small hospitals when compared to large hospitals. For instance, Applicant asserts that “an expert who teaches the medical personnel may need to prepare teaching material (e.g., a teaching video) in advance, which costs a lot of time and effort. Moreover, compared with a large hospital (e.g., a three-A hospital in China), a small hospital (e.g., a township hospital) has a limited count of medical images for training medical personnel, and the medical personnel in the small hospital may lack medical practice. See, paragraphs [0003] and [0048] of the specification” (emphasis added).
However, the above assumptions have nothing to do with demonstrating whether the current claimed technology is providing an improvement over the relevant existing technology (or whether the current claimed technology is beyond the conventional computer/Internet technology). For instance, the cost needed to prepare a teaching material, and/or the amount of resources that a given hospital requires for training materials, do not necessarily indicate whether a given technology is a convectional one or an unconventional one. Similarly, such issues directed to the cost of preparing a teaching material, and/or the amount of resources that a hospital requires for training, do not necessarily indicate whether a given technology is providing an improvement over the relevant existing technology. For instance, one may establish an agreement with one or more educational experts, so that the experts prepare the best training materials with minimum cost; however, this does not necessarily mean an improvement in technology since it has nothing to do with solving a technological problem. Similarly, a hospital may acquire or purchase additional lesson materials in order to expand the resources that it uses to generate training materials. However, this also does not necessarily mean an improvement in technology since it has nothing to do with solving a technological problem. In fact, it is a common and routine practice in the educational field to acquire additional lesson/training materials at one or more time intervals (e.g. when the topics and/or chapters of a textbook are revised; when new textbooks for new courses are available, etc.).

The analysis above demonstrates that Applicant’s arguments are not persuasive since Applicant does not identify a technological feature (if any) that the current claimed invention is assumed to improve over the relevant existing technology. Instead, Applicant simply concludes that “the technical problem to be solved is to provide specific systems that can manage training material obtained from various sources and automatically provide customized and efficient medical diagnosis training for different medical personnel” (emphasis added). However, Applicant is relying on the problem that the conventional computer/Internet technology already solved. Particularly, the utilization of the convectional computer/Internet technology—as a tool—to facilitate the delivery of automated trainings—locally and/or remotely—is already directed to a conventional and well-known activity in the art (also see the references presented above as evidence). It is worth to note that the conventional—or the unconventional—nature of a given technology is determined, for example, based on the structural and/or functional features of the system being implemented. In the instant case, none of the current claims implements a structural and/or a functional feature (or a combination of structural and/or functional features) that provides an improvement over the relevant existing technology. Instead, the current claims are utilizing the conventional computer/Internet technology merely as a tool to facilitate the claimed abstract idea (e.g. the current claims implement a conventional system that comprises a user terminal that communicates with one or more servers via the conventional communication network; and thereby the system allows a user to perform one or more training activities; such as, medical diagnosis training, etc.; see claim 1). 

Thirdly, despite asserting that “claim 1 constructs an advanced system by reciting features that are directed to solving a specific technical problem with technical solutions”, Applicant is still relying on the conventional computer/Internet technology to substantiate the above assertion. For instance, Applicant asserts, “amended claim 1 points to specific details of a system including a second server configured to receive and manage training material received from at least one first server, and interact with at least one user terminal. The second server may process a training request received from a user terminal, and perform specific processing (including word embedding, structured sequence extraction, etc.) on a diagnostic result input by the user of the user terminal” (emphasis added). 
However, it is part of the conventional computer/Internet technology to establish, via wired and/or wireless means, communications with one or more user terminals and one or more servers. This is particularly evident from the conventional Internet technology, which allows users to interact with one or more online servers by sending and/or receiving data; and wherein one or more of the servers process the data received from one or more or the user’s terminals. In fact, the references cited above provide such typical operations of the conventional computer/internet technology. For instance, Kelly (US 2003/0061070) describes a conventional system that allows a student to remotely access—over the conventional communication network—medical training materials ([0001]; [0004]). This conventional system provides the student with trainings regrading medical diagnostic procedures, including an assessment material that involves one or more medical images ([0021] to [0023]); and wherein the system further automatically generates one or more performance results based on the evaluation of the student’s response to one or more assessments ([0032]). 
Accordingly, similar to the points made above, Applicant is still emphasizing the conventional computer/Internet technology to substantiate the alleged “technical solutions” that the current claims are assumed to provide. Consequently, Applicant’s arguments are still not persuasive.
In addition, unlike Applicant’s assumption, none of the current claims meet the requirement of “significantly more”. Applicant asserts that “claim 1 recites a combination of the elements including a second server communicatively connected to at least one first server and at least one user terminal, a word embedding technique, a first vector, a second vector, at least one first structured sequence, at least one second structured sequence . . . by using the second server, training materials generated in different organizations (e.g., various hospitals) can be gathered, thereby achieving centralized management of training material. In addition, remote and automatic medical diagnosis training based on plenty of training material can be provided for the user, which may be implemented without or with reduced help of a senior doctor. Moreover, compared with evaluating the diagnosis result by users or performing simple analysis, evaluating the diagnosis result based on the word embedding technique and the structured sequence can improve the evaluation accuracy and efficiency, thereby improving the  training effect. Thus, the claimed invention may improve the accuracy and reliability of medical diagnosis training” (emphasis added). 
However, once again Applicant fails to point out the technological improvement (if any) that the current claims are assumed to provide. Note that a given entity may provide training materials that are helpful to improve the skill level of a user. Of course,  the entity may also provide a centralized location for collecting and storing training 
materials from different sources, including a procedure for analyzing information (e.g. assessments) collected from users, etc. However, none of these features, alone or in combination, necessarily demonstrates whether the current claims are solving a technological problem (if any) that the conventional computer/Internet technology fails to solve. If anything, Applicant is still emphasizing the problems that the conventional computer/Internet technology has already solved. For instance, as already pointed out above, it is part of the conventional computer/Internet technology to establish, via a wired and/or wireless means, communications between a user terminal(s) and one or more servers, so that (i) the user(s) interact with one or more online servers by sending and/or receiving data; and (ii) the servers process the data received from the user(s) and generate one or more results, etc. The exemplary references cited in the previous office-action (also the current office-action) already present various evidences, which demonstrate the fact that the use of the conventional computer/Internet technology—as a tool—to deliver automatic medical training to a user(s), etc., is a well-known, routine or conventional activity in the art (see the teachings of the exemplary references cited in the office-action). Moreover, when each of the current claims is considered as a whole, including the conventional and generic arrangement of the claimed additional elements, none of the current claims implements an element—or a combination of elements—that  amounts to “significantly more” than an abstract idea. Consequently, Applicant’s arguments are not persuasive. 
  Thus, at least for the reasons discussed above, the Office concludes that the current claims are still directed to an abstract idea. 

Prior art
●	Each of the current independent claims (i.e. claims 1, 15 and 20) incorporates previously presented claim 4, which the prior art does not each (e.g. see page 16 of the previous office-action). Accordingly, the prior art does not teach or suggest the invention as currently presented. 
Response to Arguments.
6.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 10/19/2022). However the arguments are now moot since no art rejection is presented in this office-action. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715